                Case 2:20-cv-01330-BHS Document 25 Filed 08/31/21 Page 1 of 2




 1

 2

 3

 4

 5
                             UNITED STATES DISTRICT COURT
 6                          WESTERN DISTRICT OF WASHINGTON
                                      AT TACOMA
 7
     DAVID ANDREW COSTELLO, SR.,                        CASE NO. C20-1330 BHS
 8
                              Plaintiff,                ORDER ADOPTING REPORT
 9         v.                                           AND RECOMMENDATION

10   DANIEL RABELOS, et al.

11                            Defendants.

12

13         This matter comes before the Court on the Report and Recommendation (“R&R”)

14   of the Honorable Michelle L. Peterson, United States Magistrate Judge. Dkt. 24. The

15   Court having considered the R&R and the remaining record, and no objections having

16   been filed, does hereby find and order as follows:

17         (1)      The R&R is ADOPTED;

18         (2)      Defendants’ motion for summary judgment, Dkt. 13, is GRANTED;

19         (3)      Plaintiff’s complaint, Dkt. 5, is DISMISSED with prejudice;

20         (4)      The Clerk is directed to send copies of this Order to Plaintiff, to counsel for

21                  Defendants, and Judge Peterson; and

22   \

23
     ORDER - 1
24
             Case 2:20-cv-01330-BHS Document 25 Filed 08/31/21 Page 2 of 2




 1         (5)   The Clerk shall enter JUDGMENT and close this case.

 2         Dated this 31st day of August, 2021.

 3

 4

 5
                                             A
                                             BENJAMIN H. SETTLE
                                             United States District Judge

 6

 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23
     ORDER - 2
24
